Exhibit 10.33

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO GEOSPATIAL HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

GEOSPATIAL HOLDINGS, INC.

WARRANT TO PURCHASE COMMON STOCK

 

No. 20    Issuance Date: March 2, 2010

Void After March 2, 2012

THIS WARRANT (the “Warrant”) CERTIFIES THAT, for value received, Ridge Global
LLC, a limited liability company duly organized under the laws of the State of
Delaware (the “Holder”), or any authorized successor or assign, is entitled, on
and subject to the terms set forth below, to purchase from Geospatial Holdings,
Inc., a Nevada corporation (the “Company”), two million four hundred thousand
(2,400,000) shares (the “Share Number”) of Common Stock (as defined below) of
the Company. The Share Number shall also be subject to adjustment as set forth
below in Section 5.

1. DEFINITIONS. As used herein, the following terms shall have the following
respective meanings:

(a) “Common Stock” shall mean shares of the Company’s common stock each having a
par value of $0.001.

(b) “Exercise Period” shall mean the period commencing with the Issuance Date,
and ending March 2, 2012, unless sooner terminated as provided below.

(c) “Exercise Price” shall mean one dollar ($1.00) per share of Common Stock.

(d) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

2. EXERCISE OF WARRANT. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery of the
following to the Company at its address set forth below (or at such other
address as it may designate by notice in writing to the Holder):

(a) an executed Notice of Exercise in the form attached hereto;

 

1.



--------------------------------------------------------------------------------

(b) payment of the Exercise Price in cash by wire transfer of immediately
available funds; and

(c) this Warrant.

Upon the exercise of the rights represented by this Warrant, a certificate or
certificates for the Exercise Shares so purchased, registered in the name of the
Holder or persons affiliated with the Holder, if the Holder so designates, shall
be issued and delivered to the Holder within a reasonable time after the rights
represented by this Warrant shall have been so exercised.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

2.1. Net Exercise. Notwithstanding any provisions herein to the contrary, if the
fair market value of one share of the Company’s Common Stock is greater than the
Exercise Price (at the date of exercise), in lieu of exercising this Warrant by
payment of cash, the Holder may elect to receive shares equal to the value (as
determined below) of this Warrant (or the portion thereof being canceled) by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise in which event the Company shall issue
to the Holder a number of shares of Common Stock computed using the following
formula:

X = Y (A-B)

            A

 

Where   X =    the number of shares of Common Stock to be issued to the Holder  
Y =    the number of shares of Common Stock purchasable under the Warrant or, if
only a portion of the Warrant is being exercised, the portion of the Warrant
being canceled (at the date of such calculation)   A =    the fair market value
of one share of the Company’s Common Stock (at the date of such calculation)  
B =    Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, fair market value means on any date, as
it relates to a share of the Company’s Common Stock (each a “Share”): (i) if the
Shares are readily tradable on an established securities market, (x) the average
of the high and low prices of such Shares as reported on the principal national
securities exchange on which the Shares are then listed on the date specified
herein, or if there were no sales on such date, on the next preceding day on
which there were sales, or (y) if such Shares are not listed on a national
securities exchange, the average

 

2.



--------------------------------------------------------------------------------

of the last reported bid price, as reported by Financial Industry Regulatory
Authority, Inc. or a similar organization, in the over-the-counter market for
such Shares for each of the twenty (20) business days preceding the specified
date, or (ii) if the Shares are not readily tradable on an established
securities market, the value determined by any means determined fair and
reasonable by the board of directors of the Company, which determination shall
be final and binding on all parties.

3. COVENANTS OF THE COMPANY.

3.1. Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.

3.2. No Impairment. Except and to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its organizational documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.

3.3. Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten (10) days prior
to the date specified therein, a notice specifying the date on which any such
record is to be taken for the purpose of such dividend or distribution.

4. REPRESENTATIONS OF HOLDER.

4.1. Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant solely for its account for investment
and not with a view to or for sale or distribution of said Warrant or any part
thereof. The Holder also represents that the entire legal and beneficial
interests of the Warrant and Exercise Shares the Holder is acquiring is being
acquired for, and will be held for, its account only.

 

3.



--------------------------------------------------------------------------------

4.2. Securities Are Not Registered.

(a) The Holder understands that the Warrant and the Exercise Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) on the
basis that no distribution or public offering of the stock of the Company is to
be effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Act or an
exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or the Exercise Shares of the
Company, or to comply with any exemption from such registration.

(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Act unless certain conditions are
met, including, among other things, the existence of a public market for the
shares, the availability of certain current public information about the
Company, the resale following the required holding period under Rule 144 and the
number of shares being sold during any three month period not exceeding
specified limitations. Holder is aware that the conditions for resale set forth
in Rule 144 have not been satisfied and that the Company presently has no plans
to satisfy these conditions in the foreseeable future.

4.3. Disposition of Warrant and Exercise Shares.

(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:

(i) the Company shall have received a letter secured by the Holder from the
Securities and Exchange Commission stating that no action will be recommended to
the Commission with respect to the proposed disposition; or

(ii) there is then in effect a registration statement under the Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement; or

(iii) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Act or any applicable state securities laws.

 

4.



--------------------------------------------------------------------------------

(b) The Holder understands and agrees that all certificates evidencing the
shares to be issued to the Holder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

(c) The Holder hereby agrees not to sell or otherwise transfer or dispose of all
or any part of this Warrant or the Exercise Shares during a period specified by
the representative of the underwriters of Common Stock (not to exceed one
hundred eighty (180) days) following the effective date of any registration
statement of the Company filed under the Act. Holder further agrees that the
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such period.

4.4. Accredited Investor. The Holder represents that it is an accredited
investor within the meaning of Regulation D of the Securities Act.

5. ADJUSTMENT OF EXERCISE PRICE. In the event of changes in the outstanding
Common Stock of the Company by reason of stock dividends, split-ups,
recapitalizations, reclassifications, combinations or exchanges of shares,
separations, reorganizations, liquidations, or the like, the number and class of
shares available under the Warrant in the aggregate and the Exercise Price shall
be correspondingly adjusted to give the Holder of the Warrant, on exercise for
the same aggregate Exercise Price, the total number, class, and kind of shares
as the Holder would have owned had the Warrant been exercised prior to the event
and had the Holder continued to hold such shares until after the event requiring
adjustment; provided, however, that such adjustment shall not be made with
respect to, and this Warrant shall terminate if not exercised prior to the end
of the Exercise Period. The form of this Warrant need not be changed because of
any adjustment in the number of Exercise Shares subject to this Warrant.

6. FRACTIONAL SHARES. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the
Exercise Price by such fraction.

7. NO STOCKHOLDER RIGHTS. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.

8. TRANSFER OF WARRANT. Subject to applicable laws and the restriction on
transfer set forth on the first page of this Warrant, this Warrant and all
rights hereunder are

 

5.



--------------------------------------------------------------------------------

transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance satisfactory to the Company.

9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

10. NOTICES, ETC. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by telex, telegram, express mail
or other form of rapid communications, if possible, and if not then such notice
or communication shall be mailed by first-class mail, postage prepaid, addressed
in each case to the party entitled thereto at the following addresses:

(a) if to the Company, to:

Geospatial Holdings, Inc.

229 Howes Run Road

Sarver, PA 16055

Attention: Mark A. Smith, President & CEO

With a copy to:

Winston & Strawn LLP

1700 K Street, NW

Washington, DC 20006

Attention: Gerald P. Farano

(b) if to the Holder, to:

Ridge Global LLC 1101

16th Street, N.W.

Suite 308

Washington, D.C. 20036

Attention: Thomas Ridge

or at such other address as one party may furnish to the other in writing.
Notice shall be deemed effective on the date dispatched if by personal delivery,
telecopy, telex or telegram, two days after mailing if by express mail, or three
days after mailing if by first-class mail.

 

6.



--------------------------------------------------------------------------------

11. ACCEPTANCE. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12. GOVERNING LAW. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regards
to the principles of conflicts of laws thereof other than Sections 5-1401 and
5-1402 of the New York General Obligations Law.

 

7.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of March 2, 2010.

 

GEOSPATIAL HOLDINGS, INC. By  

 

  Mark A. Smith   President & CEO

 

ACKNOWLEDGED AND AGREED: RIDGE GLOBAL LLC

 

By:  

 

Name:  

 

Title:  

 

 

8.



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

TO: GEOSPATIAL HOLDINGS, INC.

(1)        ¨        The undersigned hereby elects to
purchase                shares of the Common Stock (the “Common Stock”) of
Geospatial Holdings, Inc. (the “Company”) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

¨        The undersigned hereby elects to purchase                shares of the
Common Stock (the “Common Stock”) of the Company pursuant to the terms of the
net exercise provisions set forth in Section 2.1 of the attached Warrant, and
shall tender payment of all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

 

 

    (Name)    

 

   

 

    (Address)  

(3) Please issue a new warrant, or warrants in the following denominations, for
the unexercised portion of the attached Warrant in the name of the undersigned
or in such other name as specified below:

 

 

 

    (Name)    

 

    (Number of Shares)    

 

   

 

    (Address)  

(4) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present



--------------------------------------------------------------------------------

plans to do so; and (vi) the undersigned agrees not to make any disposition of
all or any part of the aforesaid shares of Common Stock unless and until there
is then in effect a registration statement under the Securities Act covering
such proposed disposition and such disposition is made in accordance with said
registration statement, or the undersigned has provided the Company with an
opinion of counsel satisfactory to the Company, stating that such registration
is not required.

 

 

   

 

(Date)     (Signature)    

 

    (Print name)



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute

this form and supply required information.

Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:   

 

   (Please Print) Address:   

 

   (Please Print) Dated:   

 

      Holder’s       Signature:   

 

   Holder’s          Address:   

 

  

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.